295 S.W.3d 230 (2009)
STATE of Missouri, Respondent,
v.
Andre WILSON, Appellant.
No. ED 92623.
Missouri Court of Appeals, Eastern District, Division One.
October 20, 2009.
David Bruns, St. Louis, MO, for appellant.
Shaun Mackelprang, and John Grantham, Co-Counsel, Jefferson City, MO, for. Respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Andre Wilson was convicted after a bench trial in the Circuit Court of the City of St. Louis of violating Section 571.030, unlawful use of a weapon, carrying concealed, and now appeals. In his single point on appeal, the appellant claims that the trial court erred in overruling his motion to suppress the gun.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).